 

Exhibit 10.103

THIRD MODIFICATION, RATIFICATION AND EXTENSION OF LEASE

THIS THIRD MODIFICATION, RATIFICATION AND EXTENSION OF LEASE (the “Third
Amendment”) is made as of the 28th day of February, 2014, by and between
SOUTHPARK DISTRIBUTION CENTER, INC., a Maryland corporation, as
successor-in-interest to TIAA Realty, Inc., a Delaware corporation, as
successor-in-interest to Shelby Drive Corporation, a Florida corporation
(“Landlord”), and Priority Fulfillment Services, Inc., a Delaware corporation
(“Tenant”).

WHEREAS, Landlord and Tenant entered into that certain Industrial Lease
Agreement dated August 31, 1999, (the “Base Lease”) as modified, ratified and
extended by that certain Modification, Ratification and Extension of Lease dated
December 19, 2003 (the “First Amendment”) and by that certain Second
Modification, Ratification and Extension of Lease dated June 3, 2008 (the
“Second Amendment, and collectively with the Base Lease and the First Amendment,
the “Lease”), regarding the leasing by Landlord to Tenant of approximately
442,184 square feet comprising all of the building space located at 4650 Shelby
Drive, Memphis, Tennessee, also known as Southpark Building N (the “Demised
Premises”); and

WHEREAS, Landlord and Tenant now desire to further modify, ratify and extend the
Lease on the terms and conditions set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree to modify, ratify
and extend the Lease as follows:

1.         Modification of Base Rent. Effective as of March 1, 2014, paragraphs
1(d) and 1(e) of the Base Lease are hereby deleted in their entirety and
replaced with the following:

(d)         Annual Base Rent:

 

Period

  

Rate Per
Square Foot

 

 

Annual Base Rent

 

March 1, 2014 - June 30, 2014

 

 

Free Rent

 

 

 

Free Rent

 

July 1, 2014 - February 28, 2015

 

$

2.75

 

 

$

810,670.67

1

March 1, 2015 - February 29, 2016

 

$

2.801

 

 

$

1,238,502.11

 

March 1, 2016 - February 28, 2017

 

$

2.853

 

 

$

1,261,414.40

 

March 1, 2017 - February 28, 2018

 

$

2.905

 

 

$

1,284,750.57

 

March 1, 2018 - February 28, 2019

 

$

2.959

 

 

$

1,308,518.45

 

March 1, 2019 - February 29, 2020

 

$

3.014

 

 

$

1,332,726.04

 

March 1, 2020 - February 28, 2021

 

$

3.070

 

 

$

1,357,381.48

 

March 1, 2021 - February 28, 2022

 

$

3.127

 

 

$

1,382,493.03

 

March 1, 2022 - February 28, 2023

 

$

3.184

 

 

$

1,408,069.15

 

March 1, 2023 - February 29, 2024

 

$

3.243

 

 

$

1,434,118.43

 

 

1 

As prorated for the partial year from July 1, 2014 through February 28, 2015.

(e)         Monthly Base Rent Installments:

 

Period

  

Monthly Base Rent

 

March 1, 2014 - June 30, 2014

 

 

Free Rent

 

July 1, 2014 - February 28, 2015

 

$

101,333.83

 

March 1, 2015 - February 29, 2016

 

$

103,208.51

 

March 1, 2016 - February 28, 2017

 

$

105,117.87

 

March 1, 2017 - February 28, 2018

 

$

107,062.55

 

March 1, 2018 - February 28, 2019

 

$

109,043.20

 

March 1, 2019 - February 29, 2020

 

$

111,060.50

 

March 1, 2020 - February 28, 2021

 

$

113,115.12

 

March 1, 2021 - February 28, 2022

 

$

115,207.75

 

March 1, 2022 - February 28, 2023

 

$

117,339.10

 

March 1, 2023 - February 29, 2024

 

$

119,509.87

 

   

--------------------------------------------------------------------------------

 

2.         Extension of Term. Paragraph 1(h) and 1(i) of the Base Lease are
hereby deleted in their entirety and replaced with the following:

(h)         Expiration Date: February 29, 2024

(i)         Term: 24 years and 6 months (294 months)

3.         Address for Notice.  Paragraph 1(m) of the Base Lease is hereby
deleted in its entirety and replaced with the following:

(m)         Address for notice:

Landlord

Southpark Distribution Center, Inc.

 

3090 Olive Street

 

Suite 300

 

Dallas, Texas 75219

 

Attn: Toby Rogers

Tenant

Priority Fulfillment Services, Inc.

 

505 Millennium Drive

 

Allen, TX 5013

 

Attn: Chief Financial Officer

4.         Address for Rental Payments.  Paragraph 1(n) of the Base Lease is
hereby deleted in its entirety and replaced with the following:

(n)         Address for rental payments:

 

Southpark Distribution Center, Inc.

 

3090 Olive Street

 

Suite 300

 

Dallas, Texas 75219

5.         Assignment and Subleasing.

(i)         The following is hereby added to the first sentence of Section 29 of
the Base Lease:

provided, however, that Landlord’s prior express written consent shall not be
required, and there shall be no splitting of profits, in connection with an
assignment of the Lease or a sublease of all or any portion of the Leased
Premises to a parent, subsidiary or affiliate of Tenant.

(ii)         The following is hereby added to the end of Section 29 of the Base
Lease:

Any excess rents resulting from a sublease, after first deducting brokerage,
advertising, subtenant improvement allowances, costs of improvements made on
behalf of the subtenant, sublease rent abatements and credits, and other costs
and expenses of the sublease transaction, shall be shared equally between
Landlord and Tenant.

6.         Termination Options. Tenant has not exercised any previous options to
terminate under the Lease and any previous termination options under the Lease
are expired. The following is hereby added as Section 41 to the Base Lease:

(a)         Effective as of June 30, 2020, Tenant shall have a right to
terminate the Lease, provided that Tenant delivers to Landlord no later than
June 30, 2019: (i) written notice of termination; and (ii) payment of one half
of the termination fee equal to $385,942. The remaining half of the termination
fee equal to $385,942 shall be due January 1, 2020.

(b)         Effective as of June 30, 2021, Tenant shall have a right to
terminate the Lease, provided that Tenant delivers to Landlord no later than
June 30, 2020: (i) written notice of termination; and (ii) payment of one half
of the termination fee equal to $298,553. The remaining half of the termination
fee equal to $298,553 shall be due January 1, 2021.

(c)         Effective as of June 30, 2022, Tenant shall have a right to
terminate the Lease, provided that Tenant delivers to Landlord no later than
June 30, 2021: (i) written notice of termination; and (ii) payment of one half
of the termination fee equal to $203,910. The remaining half of the termination
fee equal to $203,910 shall be due January 1, 2022.

   

--------------------------------------------------------------------------------

 

(d)         Effective as of June 30, 2023, Tenant shall have a right to
terminate the Lease, provided that Tenant delivers to Landlord no later than
June 30, 2022: (i) written notice of termination; and (ii) payment of one half
of the termination fee equal to $101,412. The remaining half of the termination
fee equal to $101,412 shall be due January 1, 2023.

7.         Tenant’s Work. The following shall be added as Section 42 of the Base
Lease:

42.         Tenant’s Work. The parties acknowledge and agree that certain
improvements will be made to the Demised Premises in accordance with the terms
and provisions of Exhibit G, attached hereto and incorporated herein.

8.         Renewal Option Special Stipulation.

(i)         The first sentence of paragraph 10(a) of Exhibit C to the Base Lease
is hereby deleted in its entirety and replaced with the following:

(a)         Landlord hereby grants to Tenant one (1) option to extend the Term
for a period of five (5) years, such option to be exercised by Tenant giving
written notice of its exercise to Landlord in the manner provided in this Lease
on or before the later of March 1, 2023 or the date that is twelve (12) months
prior to the expiration date of the Term, as it may have been previously
extended.

(ii)         The first sentence of paragraph 10(b) of Exhibit C to the Base
Lease is hereby deleted in its entirety and replaced with the following:

(b)         If Tenant exercises its option to extend the Term, Landlord shall,
within thirty (30) days after the receipt of Tenant’s notice of exercise, notify
Tenant in writing of Landlord’s reasonable determination of the Base Rent for
the Demised Premises, which amount shall be the then-prevailing market rental
rate for comparable properties, determined by Landlord taking into account all
relevant factors for space of this type in the southeast Memphis, Tennessee
area.

(iii)         The following provision is hereby added to the end of paragraph
10(b) of Exhibit C to the Base Lease:

Notwithstanding anything herein to the contrary, if within such thirty (30) day
period Tenant shall deliver notice (“Tenant’s Arbitration Notice”) to Landlord
that Tenant desires to arbitrate the Base Rent for the Demised Premises during
the option term, then Tenant shall have no right to retract its exercise of the
renewal option and the Base Rent for the Renewal Term shall be determined in
accordance with the following provisions:

(i)

Within thirty (30) days of Tenant’s delivery of Tenant’s Arbitration Notice to
Landlord (such 30 day period, the “Arbitrator Designation Period”), each party
shall deliver notice to the other designating an appraiser or real estate broker
with at least ten (10) years of experience valuing or leasing properties
comparable to the Building in the Memphis metropolitan area as the designating
party’s arbitrator.

(ii)

If only one party shall deliver notice designating its arbitrator within the
Arbitrator Designation Period, the determination by such arbitrator of the fair
market rent for the Demised Premises during the option term shall be conclusive
and binding upon the parties.

(iii)

If both parties shall timely designate an arbitrator within the Arbitrator
Designation Period, the two arbitrators shall meet and confer and agree upon the
third arbitrator for determining the Base Rent. If the two arbitrators shall be
unable to reach agreement upon the third arbitrator within twenty (20) days of
the expiration of the Arbitrator Designation Period, either party may contact
the nearest office of the American Arbitration Association (the “Association”)
and request that the Association pick an independent arbitrator with
qualifications satisfying the requirements set forth in clause (i) above. Upon
the Association’s designation of such arbitrator, such arbitrator shall be
deemed to be the third arbitrator for purposes of this paragraph 10(b). Landlord
and Tenant shall split evenly the fees and expenses of the Association in
selecting the third arbitrator and shall each pay their own costs and expenses
of working with the Association in connection with such selection.

(iv)

Upon such date as shall be designated by the third arbitrator by written notice
to Landlord and Tenant (which date shall be no sooner than ten (10) business
days of the delivery of such notice), Tenant’s arbitrator and Landlord’s
arbitrator each shall submit to the third arbitrator its written determination

   

--------------------------------------------------------------------------------

 

of the fair market rent for the Demised Premises for the option term. If only
one party’s arbitrator shall submit such a written determination by the date
designated by the third arbitrator, such party’s arbitrator’s determination of
the fair market rent shall be conclusive and binding upon the parties and shall
be the Base Rent during the option term. If both parties’ arbitrators shall
timely deliver their written determinations of the fair market rent for the
Demised Premises to the third arbitrator, the third arbitrator shall select the
determination which is closest to the third arbitrator’s own determination of
the fair market rent for the Demised Premises during the option term, and such
determination shall be the Base Rent for the Demised Premises during the option
term. The third arbitrator must select one of the two submitted determinations;
it may not select its own determination. The third arbitrator shall provide
notice of its selection to Landlord and Tenant within ten (10) business days of
its receipt of the last of the arbitrators’ determinations. Landlord and Tenant
shall split evenly the fees and expenses of the third arbitrator and shall each
pay its own costs and expenses of participating in the determination of the Base
Rent for the option term.

9.          Sublease Special Stipulation.  Section 11 of Exhibit C to the Base
Lease is hereby deleted in its entirety and replaced with the following:

11.         Intentionally Omitted

10.          PILOT Program.  Section 12 of Exhibit C to the Base Lease is hereby
deleted in its entirety and replaced with the following:

12.         Intentionally Omitted

11.         SNDA.  Promptly following the final execution and delivery of this
Third Amendment, Landlord shall deliver to Tenant at least two (2) original
counterparts of the Subordination, Non-Disturbance and Attornment Agreement
annexed hereto as Lease Exhibit H (the “SNDA”) executed (and notarized as
required) by Landlord. Pursuant to paragraph 24 of the Base Lease, Landlord
shall use reasonable efforts to cause its lender to enter into the SNDA, and,
upon complete execution by all parties of the SNDA, Landlord shall promptly
record the SNDA with the Shelby County Register of Deeds.

12.          ADA / Code Compliance Special Stipulation.  Section 15 of Exhibit C
to the Base Lease is hereby added as follows:

15.         ADA / Code Compliance.  Except for the Tenant-provided items set
forth in the following paragraph, Landlord at its sole cost and expense shall
perform such alterations and improvements to the Demised Premises and the
Building Appurtenance Area so that upon the substantial completion of the Work
(as defined in Exhibit G to this Lease) the Demised Premises shall comply with
the requirements of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. § 12101 et seq., and any applicable local codes. After the substantial
completion of the Work, Tenant shall be responsible for compliance with ADA and
any applicable local codes.

Tenant shall be responsible for providing certain consumable items (e.g. fire
extinguishers) and for providing certain tenant-specific items, including, but
not limited to, voice/data wiring, security systems, any required exit-path
lighting or fire alarm modifications associated with Tenant’s materials storage
or racking equipment, and re-keying all locks on the Demised Premises after
completion of the Work.

13.         Broker.  Landlord and Tenant each represents and warrants to the
other that it has dealt with no broker, finder or other person entitled to
receive a commission, finder’s fee or other like compensation in connection with
this Third Amendment other than for Commercial Advisors, LLC (the “Broker”).
Landlord shall pay the Broker any commission and other compensation due the
Broker in connection with this Third Amendment pursuant to a separate written
agreement. Landlord and Tenant each agree to indemnify, defend and hold harmless
the other against any liability, demand, claim, action, cause of action, loss,
damage, cost and/or expenses resulting from or relating to its breach of any its
representations, warranties and/or covenants set forth in this Paragraph 13.

14.          Surrender.  Notwithstanding anything in Paragraph 18 of the Base
Lease, or any other provision of the Lease, to the contrary, Tenant shall have
no obligation to remove any of the Work upon Tenant’s surrender of possession of
the Leased Premises or upon the sooner expiration or termination of the Term of
the Lease. In addition and supplementing Paragraph 13 of the First Amendment,
Landlord and Tenant acknowledge and agree that the Starter fixtures or
improvements include the tri-level “blue rack” bolted to the Building and the
conveyor equipment servicing and/or located therein.

15.         Counterparts.  This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same agreement.

   

--------------------------------------------------------------------------------

 

16.         Governing Law.  This Third Amendment shall be governed by and
construed in accordance with the laws of the State of Tennessee.

17.         Full Force and Effect; Defined Terms.  Except as expressly modified
hereby, the Lease is and shall remain in full force and effect in accordance
with its original terms and conditions; provided, however, that to the extent
that any terms and conditions of the Lease conflict or are inconsistent with the
terms and provisions hereof, this Third Amendment shall control and govern. All
capitalized terms used but not otherwise defined in this Third Amendment shall
have the definitions set forth in the Lease.

18.         Binding Effect.  This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto, their successors and assigns.

[Remainder of Page Intentionally Left Blank –

Signatures on Following Page(s)]

 

 

   

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment (or
caused it to be executed by their respective duly authorized officers) to be
effective on the date and year first above written.

 

SOUTHPARK DISTRIBUTION CENTER,

INC., a Maryland corporation

 

By:

 

Title:

 

 

PRIORITY FULFILLMENT SERVICES,

INC., a Delaware corporation

 

By:

 

Title:

 

 

 

   

--------------------------------------------------------------------------------

 

EXHIBIT G to the Base Lease

Tenant Improvements; Allowance

Acceptance of Premises.  Except as set forth in this Exhibit G, Tenant accepts
the Demised Premises in their “AS-IS” condition on the Commencement Date.

1.         Space Plans.

Preparation and Delivery.  By March 30, 2014, Tenant shall meet with a design
consultant selected by Landlord (the “Architect”) to discuss the nature and
extent of all improvements that Tenant proposes to install in the Demised
Premises and, at such meeting, provide the Architect with all necessary data and
information concerning Tenant’s proposed improvements that are requested by the
Architect sufficiently in advance of the meeting for Tenant to have them
available without incurring overtime fees and costs. Tenant further shall
provide the Architect after such meeting with any such date and information
requested by the Architect at or after the meeting. On or before April 30, 2014,
Landlord shall deliver to Tenant a space plan prepared by the Architect
depicting improvements to be installed in the Demised Premises (the “Space
Plans”). Concurrent with the delivery of the Space Plans to Tenant, Landlord
shall deliver an estimate of the Construction Costs. Furthermore, every time
Landlord delivers a revision of the Space Plans, as outlined below, Landlord
shall deliver a Construction Cost Estimate with those plans. Such Architect’s
fees shall be included in the Total Construction Costs (defined below).

Approval Process.  Tenant shall notify Landlord whether it approves of the
submitted Space Plans within ten (10) business days after Landlord’s submission
thereof. If Tenant disapproves of such Space Plans, then Tenant shall notify
Landlord thereof specifying in reasonable detail the reasons for such
disapproval, in which case Landlord shall, within fifteen (15) business days
after such notice, revise such Space Plans in accordance with Tenant’s
objections and submit the revised Space Plans to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted Space Plans within five (5) business days after Tenant’s receipt
thereof. This process shall be repeated until the Space Plans have been finally
approved by Tenant and Landlord. If Tenant fails to notify Landlord that it
disapproves of the initial Space Plans within ten (10) business days (or, in the
case of resubmitted Space Plans, within five (5) business days) after the
submission thereof, then Tenant shall be deemed to have approved the Space Plans
in question.

Working Drawings.

Preparation and Delivery.  On or before the date which is fifteen (15) business
days following the date on which the Space Plans are approved (or deemed
approved) by Tenant and Landlord, Landlord shall cause to be prepared final
working drawings of all improvements to be installed in the Demised Premises and
deliver the same to Tenant for its review and approval (which approval shall not
be unreasonably withheld, delayed or conditioned). Such working drawings shall
be prepared by a design consultant selected by Landlord and reasonably
acceptable to Tenant, and such design consultant’s reasonable fees shall be
included in the Total Construction Costs (defined below).

Approval Process.  Tenant shall notify Landlord whether it approves of the
submitted working drawings within five (5) business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within five (5) business days
after such notice, revise such working drawings in accordance with Tenant’s
objections and submit the revised working drawings to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted working drawings within five (5) business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to notify Landlord that
it disapproves of the initial working drawings within five (5) business days
(or, in the case of resubmitted working drawings, within five (5) business days)
after the submission thereof, then Tenant shall be deemed to have approved the
working drawings in question.

 

 

1

--------------------------------------------------------------------------------

 

Landlord’s Approval; Performance of Work.  If any of Tenant’s proposed
construction work will affect the Building’s structure or the Building’s
systems, then the working drawings pertaining thereto must be approved by the
Landlord. Landlord’s approval of such working drawings shall not be unreasonably
withheld, provided that (a) they comply with all Laws (defined below), (b) the
improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s structure or the Building’s systems
(including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s common areas or
elevator lobby areas, and (c) such working drawings are sufficiently detailed to
allow construction of the improvements in a good and workmanlike manner. As used
herein, “Working Drawings” shall mean the final working drawings approved by
Landlord, as amended from time to time by any approved changes thereto, and
“Work” shall mean all improvements to be constructed in accordance with and as
indicated on the Working Drawings, together with any work required by
governmental authorities to be made to other areas of the Building as a result
of the improvements indicated by the Working Drawings. Landlord’s approval of
the Working Drawings shall not be a representation or warranty of Landlord that
such drawings are adequate for any use or comply with any Law, but shall merely
be the consent of Landlord thereto. Tenant shall, at Landlord’s request, sign
the Working Drawings to evidence its review and approval thereof. After the
Working Drawings have been approved, Landlord shall cause the Work to be
performed in accordance with the Working Drawings and in such a manner as shall
not unreasonably interfere with Tenant’s normal business operations in the
Demised Premises. Landlord acknowledges that Tenant will continue to conduct its
normal business operations in the Demised Premises while the Work is being
performed and that, subject to Tenant’s payment of any overtime costs and
expenses which are in excess of the Construction Allowance, Landlord will
consult with Tenant concerning the performance of the Work and shall perform the
Work at such times as Tenant may reasonably require. Tenant acknowledges that
performing the Work upon the schedule and according to the criteria listed above
may require Landlord to incur additional, non-customary costs and expenses (such
as overtime costs, etc.) and all such costs and expenses shall either be paid by
Landlord under the Construction Allowance or by Tenant to the extent such costs
and expenses exceed the Construction Allowance.

Costs of Work.  Prior to commencing the Work, Landlord shall obtain an estimate
from the Contractor (as defined herein) for the Work (the “Estimate”) and
deliver same to Tenant. If the estimated Total Construction Costs (as defined
herein) are expected to exceed the Construction Allowance (as defined herein),
Tenant shall notify Landlord of (i) any items in the Working Drawings that
Tenant desires to change and/or (ii) any of the Work for which Tenant requires
that Landlord solicit additional bids, within five (5) business days after
Landlord’s submission thereof to Tenant. If Tenant fails to notify Landlord of
its election within such five (5) business day period, Tenant shall be deemed to
have approved the Estimate. Within ten (10) business days following Landlord’s
submission to Tenant of the Estimate, Tenant shall have completed all of the
following items: (a) finalized with the Landlord the pricing of any requested
revisions to the Estimate for the Work, and (b) approved in writing any overage
in the Total Construction Costs in excess of the Construction Allowance. Tenant
shall have the right upon request to review all bids submitted for the Work and
any general contractor(s) retained in connection with the Work shall be retained
on a cost-plus basis.

Change Orders.  Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed; however, if such requested change
would adversely affect (in the reasonable discretion of Landlord) (1) the
Building’s structure or the Building’s systems (including the Building’s
restrooms or mechanical rooms), (2) the exterior appearance of the Building, or
(3) the appearance of the Building’s common areas, Landlord may withhold consent
in its sole and absolute discretion. If Tenant requests any changes to the Work
described in the Space Plans or the Working Drawings, then such increased costs
and any additional design costs incurred in connection therewith as the result
of any such change shall be added to the Total Construction Costs.

Definitions.  As used herein “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the Work in the Demised Premises is
substantially completed (as reasonably determined by Landlord) in substantial
accordance with the Working Drawings. Substantial Completion shall have occurred
even though minor details of construction, decoration, landscaping and
mechanical adjustments remain to be completed by Landlord so long as such
incompletion shall not interfere with Tenant’s use and enjoyment of the Leased
Premises other than to a de minimis extent. As used herein, “Law” or “Laws”
shall mean and refer to all federal, state and local laws, ordinances, rules and
regulations, all court orders, governmental directives and governmental orders.

Walk-Through; Punchlist.  When Landlord considers the Work in the Demised
Premises to be Substantially Completed, Landlord will notify Tenant and within
three (3) business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Demised Premises and identify
any necessary touch-up work, repairs and minor completion items that are
necessary for final completion of the Work. Neither Landlord’s representative
nor Tenant’s representative shall unreasonably withhold his or her agreement on
punchlist items. Landlord shall use reasonable efforts to cause the Contractor
performing the Work to complete all punchlist items within thirty (30) calendar
days after agreement thereon.

-2-

--------------------------------------------------------------------------------

 

Excess Costs.  The entire cost of performing the Work (including design of the
Work and preparation of the Space Plans and Working Drawings, costs of
construction labor and materials, electrical usage during construction,
additional janitorial services, general tenant signage, and related taxes and
insurance costs, all of which costs are herein collectively called the “Total
Construction Costs”) in excess of the Construction Allowance (hereinafter
defined) shall be paid by Tenant (the “Tenant Improvement Overage”). Upon
approval of the Working Drawings, Tenant shall promptly execute a work order
agreement prepared by Landlord and reasonably acceptable to Tenant which
identifies such drawings and itemizes the Total Construction Costs, sets forth
the Construction Allowance and calculates the Tenant Improvement Overage due
from Tenant to Landlord. In addition, if the Tenant Improvement Overage is
calculated to be more than fifty thousand dollars ($50,000), Tenant shall pay to
the Landlord, upon approval of the Working Drawings, 45% of the total Tenant
Improvement Overage. Within thirty (30) calendar days of Substantial Completion
of the Work, Tenant shall pay to Landlord the remaining balance of the Tenant
Improvement Overage (as adjusted for any approved changes to the Work) less
retainage of ten (10%) of the aggregate amount of the Tenant Improvement
Overage. Upon the final completion of all punchlist items, Tenant shall promptly
(but in no event more than thirty (30) days after Tenant receives notice of such
final completion) pay such retainage to Landlord. In the event of default of
payment of the Tenant Improvement Overage, Landlord (in addition to all other
remedies) shall have the same rights as for an Event of Default under the Lease.

Construction Allowance.  Landlord shall provide to Tenant a construction
allowance not to exceed Two Million Dollars ($2,000,000) (the “Construction
Allowance”) to be applied toward the Total Construction Costs, as adjusted for
any changes to the Work. The Construction Allowance shall not be disbursed to
Tenant in cash, but shall be applied by Landlord to the payment of the Total
Construction Costs, if, as, and when the cost of the Work is actually incurred
and paid by Landlord. As to any remaining Construction Allowance balance, on or
before October 31, 2014, Tenant must (i) approve in writing the total costs for
and scope of any remaining Work and (ii) pay to Landlord any applicable Tenant
Improvement Overage, and, if such items (i) and (ii) are not completed by Tenant
by October 31, 2014, Tenant shall forfeit any remaining Construction Allowance.
The approval in item (i) above shall include, without limitation, Tenant’s
written approval of (or Tenant being deemed to have approved pursuant to the
terms hereof) the Space Plans, Working Drawings (including execution of a work
order agreement), Estimate and, as applicable, any overage in the Total
Construction Costs in excess of the Construction Allowance.

Construction Management.  Landlord or its agent shall supervise the Work, make
disbursements required to be made to the contractor, and act as a liaison
between the Contractor and Tenant and coordinate the relationship between the
Work, the Building and the Building’s systems. In consideration for Landlord’s
construction supervision services, Tenant shall pay to Landlord a construction
supervision fee equal to two percent (2%) of the Total Construction Costs, which
supervision fee shall be deducted from the Construction Allowance.

Warranty.  Tenant shall receive a minimum one-year warranty for all work
performed pursuant to this Exhibit G, with such warranty beginning on the date
of Substantial Completion. Certain items and materials that are installed as
part of the work contemplated pursuant to this Exhibit G may be warranted by
third parties beyond the minimum one-year warranty period. Tenant shall receive
the benefit of all warranties provided by labor and materials suppliers
associated with the work performed pursuant to this Exhibit G, either by
Landlord performing the warranted work at its sole cost and expense or by
Landlord assigning such warranties to Tenant. If any such warranties shall
prohibit such an assignment, Landlord shall enforce such warranties on Tenant’s
behalf at Landlord’s sole cost and expense to the extent allowable.

Construction Representatives.  Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative

  

Southpark Distribution Center, Inc.

3090 Olive Street; Suite 300

Dallas, Texas 75219

Attn: Mike Jones

 

Tenant’s Representative

  

 

Priority Fulfillment Services, Inc.

4650 Shelby Drive

Memphis, Tennessee 38118

Attn: Scott Talley

[Separate Signature Page Attached]

 

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto agree to the terms and conditions as set
forth in this Exhibit G.

 

LANDLORD:

 

SOUTHPARK DISTRIBUTION CENTER,

INC., a Maryland corporation

 

By:

 

Title:

 

 

TENANT:

 

PRIORITY FULFILLMENT SERVICES,

INC., a Delaware corporation

 

By:

 

Title:

 

 

 

-4-

--------------------------------------------------------------------------------

 

LEASE EXHIBIT H

This instrument prepared by:

Gail Livingston Mills

Burr & Forman LLP

420 North 20th Street

Suite 3400

Birmingham, Alabama 35203

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as of the          day of               , 2014, among SYNOVUS BANK, a
Georgia state banking corporation, whose address is 800 Shades Creek Parkway,
Suite 325, Birmingham, Alabama 35209 (“Lender”), PRIORITY FULFILLMENT SERVICES,
INC., a Delaware corporation, whose address is 505 Millennium Drive, Allen, TX
75013 (“Tenant”), and SOUTHPARK DISTRIBUTION CENTER, INC., a Maryland
corporation., whose address is c/o Mr. Robert T. Vicente, Executive Vice
President, Hillwood Investment Properties, 3090 Olive Street, Suite 200, Dallas,
Texas 75219 (“Landlord”),

RECITALS

A.         Lender has made a mortgage loan (the “Loan”) to the Landlord with
respect to certain real property located in the Southpark Distribution Center in
Memphis, Shelby County, Tennessee more particularly described in Exhibit A
attached hereto and made a part hereof (such property, including the Premises,
is hereinafter referred to as the “Property”). The Loan is secured by that
certain Deed of Trust and Security Agreement recorded at Instrument No. 12111972
on October 2, 2012 with the Register of Deeds of Shelby County, Tennessee (as
amended from time to time, the “Mortgage”) and that certain Assignment of Rents
and Leases recorded at Instrument No. 12111973 on October 2, 2012 with the
Register of Deeds of Shelby County, Tennessee (as amended from time to time, the
“Assignment of Leases and Rents”). The Mortgage and the Assignment of Leases and
Rents are hereinafter collectively referred to as the “Security Documents.”

B.         Pursuant to that certain Industrial Lease Agreement dated August 31,
1999, as amended by that certain Modification, Ratification and Extension of
Lease dated December 19, 2003, that certain Second Modification, Ratification
and Extension of Lease dated June 3, 2008 and that certain Third Modification,
Ratification and Extension of Lease dated February __, 2014 (as so modified and
amended, and as same may be hereinafter modified and amended, the “Lease”), the
Landlord is leasing to the Tenant a portion of the Property or the improvements
located thereon (the “Premises”) for a term of 24 years and 6 months expiring
February 29, 2024, with one (1) option to extend said lease term for an
additional period of five (5) years so that the total or aggregate number of
possible years under said Lease is a total of twenty nine (29) years six
(6) months, at the rental and upon the terms and conditions set forth in said
Lease.

C.          Lender requires the execution of this Agreement as a condition to
Landlord and Tenant entering into the Lease.

AGREEMENT

-5-

--------------------------------------------------------------------------------

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Tenant agrees that the Lease is and shall be subject and subordinate
to the lien of the Security Documents and to all present or future advances
under the obligations secured thereby and all renewals, amendments,
modifications, consolidations, replacements and extensions of the secured
obligations and the Security Documents, to the full extent of all amounts
secured by the Security Documents from time to time. Said subordination is to
have the same force and effect as if the Security Documents and such renewals,
modifications, consolidations, replacements and extensions thereof had been
executed, acknowledged, delivered and recorded prior to the Lease, any
amendments or modifications thereof and any notice thereof.

2.         Lender agrees that, if the Lender exercises any of its rights under
the Security Documents, including an entry by Lender pursuant to the Mortgage or
a foreclosure of the Mortgage, Lender shall not disturb Tenant’s right of quiet
possession of the Premises under the terms of the Lease so long as Tenant is not
in default beyond any applicable grace, notice and cure periods of any term,
covenant or condition of the Lease.

3.         Tenant agrees that, in the event of a foreclosure of the Mortgage by
Lender or the acceptance of a deed in lieu of foreclosure by Lender or any other
succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender as its landlord under the Lease for the remainder of the term of the
Lease (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Lease, and
Tenant hereby agrees to pay and perform all of the obligations of Tenant
pursuant to the Lease.

4.         Tenant agrees that, in the event Lender succeeds to the interest of
Landlord under the Lease, Lender shall not be:

(a)         liable for any act or omission of any prior Landlord (including,
without limitation, the then defaulting Landlord) which does not continue after
Lender so succeeds to the interest of Landlord under the Lease provided Lender
has received notice of such act or omission from Tenant as provided in Section 6
below; or

(b)         subject to any defense or offsets which Tenant may have against any
prior Landlord (including, without limitation, the then defaulting Landlord) for
any such non-continuing defaults of the Landlord under the Lease, or

(c)          bound by any payment of rent or additional rent which Tenant might
have paid for more than one month in advance of the due date under the Lease to
any prior Landlord (including, without limitation, the then defaulting
Landlord), or

(d)         bound by any obligation to make any payment to Tenant which was
required to be made prior to the time Lender succeeded to any prior Landlord’s
interest, or

(e)         accountable for any monies deposited with any prior Landlord
(including security deposits), except to the extent such monies are actually
received by Lender, or

(f)         bound by any surrender, termination, amendment or modification of
the Lease made without the consent of Lender, other than for (a) a termination
made by Tenant pursuant to any right or option of termination expressly set
forth in the Lease or (b) a termination for any Landlord default that is not
cured by Landlord within the applicable cure periods set forth in the Lease, or
under applicable law or in equity, or by Lender in accordance with the
provisions of Paragraph 6 below.

5.         Tenant agrees that, notwithstanding any provision hereof to the
contrary, the terms of the Mortgage shall continue to govern with respect to the
disposition of any insurance proceeds or eminent domain awards, and any
obligations of Landlord to restore the real estate of which the Premises are a
part shall, insofar as they apply to Lender, be limited to insurance proceeds or
eminent domain awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards.

6.         Tenant hereby agrees to give to Lender copies of all notices of
Landlord default(s) under the Lease in the same manner as, and whenever, Tenant
shall give any such notice of default to Landlord, and, as between Lender and
Tenant only, no such notice of default shall be deemed given to Landlord unless
and until a copy of such notice shall have been so delivered to Lender. Lender
shall have the right to remedy any Landlord default under the Lease, or to cause
any default of Landlord under the Lease to be remedied, and for such purpose
Tenant hereby grants Lender such additional period of time as may be reasonable
to enable Lender to remedy, or cause to be remedied, any such default in
addition to the period given to Landlord for remedying, or causing to be
remedied, any such default so long (A) as Lender (i) delivers notice to Tenant
within thirty (30) days of Tenant’s delivery of notice of such default to Lender
of Lender’s intention to commence such proceedings, if any, as shall be required
to obtain such necessary possession or control of the Property as shall be
required for Lender to cure Landlord’s default, (ii) Lender commences such

-6-

--------------------------------------------------------------------------------

 

proceedings within sixty (60) days of Tenant’s delivery of notice of such
default to Lender and (iii) Lender thereafter prosecutes such proceedings to
completion with commercially reasonable and diligent efforts, and (B) Tenant’s
notice to Lender pursuant to this paragraph makes a specific reference to the
conditions of Lender’s cure rights set forth in item (A) above. Tenant shall
accept performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord. Lender shall have the right, without Tenant’s consent, to
foreclose the Mortgage or to accept a deed in lieu of foreclosure of the
Mortgage or to exercise any other remedies under the Security Documents.
Notwithstanding anything in this Agreement to the contrary, upon the completion
of any such foreclosure of the Mortgage or acceptance of a deed in lieu of
foreclosure, Tenant shall be deemed to have waived such defaults of the prior
Landlord, if any, which are incapable of cure by the Lender.

7.          Tenant hereby consents to the Assignment of Leases and Rents from
Landlord to Lender in connection with the Loan. Tenant acknowledges that the
interest of the Landlord under the Lease is to be assigned to Lender solely as
security for the purposes specified in said assignments, and Lender shall have
no duty, liability or obligation whatsoever under the Lease or any extension or
renewal thereof, either by virtue of said assignments or by any subsequent
receipt or collection of rents thereunder, unless Lender shall specifically
undertake such liability in writing or unless Lender or its designee or nominee
becomes, and then only with respect to periods in which Lender or its designee
or nominee becomes, the fee owner of the Premises. Tenant agrees that upon
receipt of a written notice from Lender of a default by Landlord under the Loan,
Tenant will thereafter, if requested by Lender, pay rent to Lender in accordance
with the terms of the Lease. Landlord agrees that any rent so paid to Lender
shall be deemed to be rent paid to Landlord for all purposes of the Lease.

8.         The Lease shall not be assigned by Tenant, modified, amended or
terminated (except a termination or assignment that is permitted in the Lease
without Landlord’s consent) without Lender’s prior written consent in each
instance. Lender agrees not to unreasonably withhold, condition or delay its
consent to any such proposed modification, amendment or assignment as long as
the same does not reduce the rent or other payments due under the Lease, square
footage of the Premises, or remaining term of the Lease.

9.         Tenant shall look solely to the Premises for recovery of any judgment
or damages from Lender, its successors and assigns, and neither Lender nor its
successors or assigns shall have any personal liability, directly or indirectly,
under or in connection with the Lease or this Agreement or any amendment or
amendments to either thereof made at any time or times, heretofore or hereafter,
and Tenant hereby forever and irrevocably waives and releases any and all such
personal liability. The limitation of liability provided in this paragraph is in
addition to, and not in limitation of, any limitation on liability applicable to
Tenant, its successors and assigns, provided by law or by any other contract,
agreement or instrument.

10.         Landlord has joined in this Agreement for the purpose of expressing
its consent and agreement to be bound by the provisions hereof.

11.          Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be in writing and shall
be deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

 

If to Tenant:

 

Priority Fulfillment Services, Inc.

 

 

505 Millennium Drive

 

 

Allen, TX 75013

 

 

Attn: Chief Financial Officer

 

If to Lender, to:

 

Synovus Bank

 

 

800 Shades Creek Parkway

 

 

Suite 325

 

 

Birmingham, Alabama 35209

 

 

Attention: Daniel Harrington

 

With a copy to:

 

Burr & Forman LLP

 

 

420 North 20th Street

 

 

Suite 3400

 

 

Birmingham, Alabama 35203

 

 

Attn: Gail Livingston Mills

 

If to Landlord to:

 

Southpark Distribution Center, Inc.

-7-

--------------------------------------------------------------------------------

 

 

 

c/o Mr. Robert T. Vicente

 

 

Executive Vice President

 

 

Hillwood Investment Properties

 

 

3090 Olive Street

 

 

Suite 200

 

 

Dallas, Texas 75219

 

With a copy to:

 

Haynes and Boone, LLP

 

 

2323 Victory Avenue

 

 

Suite 700

 

 

Dallas, TX 75219-7673

 

 

Attn: Sue P. Murphy

12.         The term “Lender” as used herein includes any successor or assign of
the named Lender herein, including without limitation, any co-lender at the time
of making the Loan, any purchaser at a foreclosure sale and any transferee
pursuant to a deed in lieu of foreclosure, and their successors and assigns, and
the terms “Tenant” and “Landlord” as used herein include any successor and
assign of the named Tenant and Landlord herein, respectively; provided, however,
that such reference to Tenant’s or Landlord’s successors and assigns shall not
be construed as Lender’s consent to any assignment or other transfer by Tenant
or Landlord.

13.         If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

14.          Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

13.         This Agreement shall be construed in accordance with the laws of the
state in which the Property is located.

14.         This Agreement and all of the covenants, terms, conditions and
obligations herein contained are covenants running with the land (the Property
and the Premises) and binding thereon and shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and assigns
and successors in title to the Premises and successors in title to the Property.

[Remainder of Page Left Intentionally Blank]

 

 

-8-

--------------------------------------------------------------------------------

 

WITNESS the execution hereof as of the date first above written.

 

LENDER:

 

SYNOVUS BANK,

a Georgia state banking corporation

 

By:

 

Print name:

 

Title:

 

STATE OF ALABAMA                )

COUNTY OF JEFFERSON         )

Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared,                   , with whom I am personally acquainted
(or proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the                   of Synovus Bank, a Georgia
state banking corporation, the within named bargainor, and that he as such
officer executed the foregoing instrument for the purposes therein contained, by
signing the name of Synovus Bank, by himself as                   of said
corporation.

WITNESS my hand and seal, at office in                     ,                   ,
this          day of                  , 2014.

 

 

  

 

[NOTARIAL SEAL]

  

Notary Public

My Commission Expires:

 

 

 

TENANT:

PRIORITY FULFILLMENT SERVICES, INC.,a Delaware corporation

 

By:

 

Print name:

 

Title:

 

STATE OF                )

COUNTY OF          )

Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared,                  , with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the                   of Priority Fulfillment
Services, Inc., a Delaware corporation, the within named bargainor, and that he
as such                   executed the foregoing instrument for the purposes
therein contained, by signing the name of                  , by himself as
                  of said corporation.

WITNESS my hand and seal, at office in                     ,
                    , this            day of             , 2014.

 

 

  

 

[NOTARIAL SEAL]

  

Notary Public

My Commission Expires:

 

 

 



-9-

--------------------------------------------------------------------------------

 

LANDLORD:

 

SOUTHPARK DISTRIBUTION

CENTER, INC., a Maryland corporation

 

By:

 

Print name:

 

Title:

 

STATE OF TEXAS            )

COUNTY OF DALLAS     )

Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared,                   , with whom I am personally acquainted
(or proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the                    of Southpark Distribution
Center, Inc., a Maryland corporation, the within named bargainor, and that he as
such officer executed the foregoing instrument for the purposes therein
contained, by signing the name of Southpark Distribution Center, Inc., by
himself as                    of said corporation.

WITNESS my hand and seal, at office in Dallas, Texas, this           day of
               , 2014.

 

 

  

 

[NOTARIAL SEAL]

  

Notary Public

My Commission Expires:

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

Lots 4, 5, 6, 7, 8, 9 and 10, Phase Two, Southpark Industrial Subdivision, First
Addition, as shown on plat of record in Plat Book 151, Page 73, in the
Register’s Office, Shelby County, Tennessee, to which plat reference is hereby
made for a more particular description of said property.

Together with easement for ingress and egress as contained in Reciprocal
Easement Agreement of record in Instrument FD 8806, in the Register’s Office,
Shelby County, Tennessee, as to Lot 4.

Together with Driveway Easements as contained in Reciprocal Easement Agreement
of record in Instrument EV 7311, in the Register’s Office, Shelby County,
Tennessee, as to Lots 4, 5 and 6.

Together with easements for ingress and egress as contained in Access and Road
Easement Agreement of record in Instrument EE7037, in the Register’s Office,
Shelby County, Tennessee, as to Lot 9.

Together with easements for ingress and egress as contained in Special Warranty
Deed of record in Instrument EA 9544, in the Register’s Office, Shelby County,
Tennessee, as to Lot 10.

Being the same property conveyed to Southpark Distribution Center, Inc., a
Maryland corporation, by Special Warranty Deed of record in Instrument 12077759,
in the Register’s Office, Shelby County, Tennessee.

11